


109 HRES 949 IH: Commending the people and Government of

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 949
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Hyde submitted
			 the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Commending the people and Government of
		  Romania, on the occasion of the visit of Romanian President Traian Basescu to
		  the United States, for the strong relationship between Romania and the United
		  States.
	
	
		Whereas, following the terrorist attacks upon the United
			 States in September 2001, the Government of Romania immediately expressed its
			 sympathy for Americans and others killed in the attacks and pledged its full
			 support in fighting the war on terror;
		Whereas, on September 19, 2001, the Romanian Parliament
			 voted to open Romanian territory and airspace to United States Armed Forces
			 involved in Operation Enduring Freedom in Afghanistan;
		Whereas, beginning in June 2002, Romanian aircraft flew
			 Romanian soldiers to serve in Afghanistan as part of the forces involved in
			 Operation Enduring Freedom and the International Security Assistance Force, and
			 over 700 elite Romanian soldiers are currently stationed in Afghanistan;
		Whereas Romania stood with the United States as a vital
			 member of the international coalition in Operation Iraqi Freedom by offering
			 diplomatic, political, and military support;
		Whereas, on February 12, 2003, the Romanian Parliament
			 voted to open Romanian territory and airspace to United States Armed Forces
			 carrying out Operation Iraqi Freedom;
		Whereas hundreds of American aircraft flew through
			 Romanian airspace and landed at Romanian airfields during the combat phase of
			 Operation Iraqi Freedom from May to July 2003;
		Whereas thousands of United States soldiers were stationed
			 and transported into the Iraq theatre of operations from Mihail Kogalniceanu
			 Air Base, and the neighboring Black Sea port of Constantza was also used in the
			 fall of 2002 and spring of 2003 for rotating United States Armed Forces and
			 equipment in and out of the Balkans;
		Whereas, beginning on March 12, 2003, Romania began
			 deploying military forces to Iraq to assist in building security, peace, and
			 democracy, and over 890 Romanian soldiers are currently stationed in
			 Iraq;
		Whereas recently President Basescu reaffirmed Romania's
			 intention to continue to deploy Romanian armed forces in Iraq;
		Whereas in recognition of the close U.S.-Romanian security
			 and political relationship, in December 2005 Romania signed a bilateral
			 agreement with the United States to allow U.S. forces to use Romania military
			 bases;
		Whereas, together with Bulgaria, Estonia, Latvia,
			 Lithuania, Slovakia, and Slovenia, Romania successfully achieved the military,
			 economic, and political reforms necessary to be invited, at the November 2002
			 summit meeting in Prague of the North Atlantic Council, to join the NATO
			 alliance;
		Whereas Romania became a member of the NATO alliance on
			 March 29, 2004;
		Whereas Romania has made important progress with respect
			 to economic reform and democratic development;
		Whereas in recognition of these and other developments
			 Romania is slated to accede to the European Union during 2007;
		Whereas, however, necessary progress has not been made
			 with respect to rule of law issues including judicial reform and ongoing cases
			 such as Romania's actions against Rompetrol Group NV underscores Romania's lack
			 of a truly independent, professional, and non-political justice system;
		Whereas, on June 21, 2004, the Parliament of Romania
			 enacted Law 273/2004 on adoption, which prohibits intercountry adoption except
			 by a child's biological grandparent or grandparents; and
		Whereas in his historic address at Piata Revolutiei on
			 November 23, 2002, President Bush told the Romanian people that Romania
			 has made a historic journey. Instead of hatred, you have chosen tolerance.
			 Instead of destructive rivalry with your neighbors, you have chosen
			 reconciliation. Instead of state control, you have chosen free markets and the
			 rule of law. And instead of dictatorship, you have built a proud and working
			 democracy.: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the
			 strong and vibrant relations between the United States and Romania;
			(2)recognizes the
			 steps the Government of Romania has taken and continues to take in economic,
			 political, and social reforms, and urges the Government to take additional
			 steps to establish an independent, professional, and non-political justice
			 system, in part by taking action to end all politically inspired legal
			 cases;
			(3)values the
			 participation of a significant number of Romanian troops and civilian experts
			 in Operation Enduring Freedom and Operation Iraqi Freedom, the permission
			 granted by the Government of Romania for the United States to use Romanian
			 airspace and territory, and the deployment of Romanian military forces in
			 support of Operation Enduring Freedom and Operation Iraqi Freedom, all of which
			 have been important contributions to the global war on terror and serve as a
			 tangible and ongoing demonstration of Romania's commitment as an ally of the
			 United States;
			(4)urges the
			 Government of Romania to complete the processing of intercountry adoption cases
			 which were pending when Law 273/2004 was enacted and to amend its child welfare
			 and adoption laws to decrease barriers to adoption, both domestic and
			 intercountry, including by allowing intercountry adoption by persons other than
			 biological grandparents; and
			(5)welcomes Romanian
			 President Traian Basescu to the United States and looks forward to expanded
			 political, diplomatic, economic, and military cooperation between Romania and
			 the United States.
			
